Title: To George Washington from Major General William Heath, 23 October 1779
From: Heath, William
To: Washington, George


        
          Mandevilles [Dutchess County, N.Y.]Octr 23rd 1779
          Dear General
        
        I am Sorry at any time to give your Excellency interruption, but an Uneasiness among the Officers of the Massachusetts Line on account of their not receiving their Commissions Since the Arrangment every hour encreasing Constra[i]ns me to do it at this Time by the arrangment many Officers are promoted to the rank of Field and Other Commissions and have ever Since and now Daily are Siting on Courts Martial and detached on Command. Field Officers Under Captains and Captains under Subalterns of other Lines who have received Commissions, If the Commissions Cannot be Obtained, they wish if agreable to your Excellency, that the arrangment which they are informed has been approved by Congress may be Ordered by your Excellency to take place and that the different Officers may do Duty Conformably, untill the Commissions arrive, of this they Say there are many presidents where Officers are Ordered to do Duty to be Obey’d & respect’d for a time, or untill further orders.
        I have the pleasure to acquaint your Excellency that the

reinlistment of the Troops in the Massachusetts Line is very Successfull, a Doubt has arisen among the officers what Sum they are warranted to give each man who reinlists as a Continental Bounty. whether One or Two Hundred Dollars, They say that the new recruits who enlist for the war receive 200 Dollars, and if those who are veterans have but half that Sum, it will be very discourageing. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      